PER CURIAM.
Appellant, Ernest Kearse, appeals his adjudication and sentence for strong arm robbery. Appellant’s assistant public defender filed a motion to withdraw and supporting brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).
We affirm the judgments and sentences without prejudice to appellant’s right to file a timely motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850, if appropriate.
POLEN, C.J., GROSS and HAZOURI, JJ., concur.